John L. Reizian Assistant Vice President and Associate General Counsel Lincoln Life & Annuity Company of New York 350 Church Street Hartford, Connecticut 06103-1106 Telephone: (860) 466-1539 Facsimile:(860) 466-2550 John.Reizian@lfg.com VIA EDGAR December 22, 2010 Ms. Ellen Sazzman, Counsel U.S. Securities and Exchange Commission Office of Insurance Products Division of Investment Management Room 8634; Mail Stop 8629 treet, N. E. Washington, DC 20549-0506 Re: LLANY Separate Account M for Flexible Premium Variable Life Lincoln Life & Annuity Company of New York (“LLANY”) File No. 333-170383; 811-08559; CIK: 0001051629 Registration Statement on Form N-6 Request for Acceleration Dear Ms. Sazzman: Pursuant to Rule 461 under the Securities Act of 1933, the undersigned Depositor and Principal Underwriter for the variable universal life insurance policies to be issued through the Account, filed on Form N-6, respectfully requests that the effective date of the Registration Statement as amended by Pre-Effective Amendment No.: 1 be accelerated to December 22, 2010, or as soon thereafter as practicable. Lincoln, as Depositor, on behalf of the Registrant, and Lincoln Financial Distributors, Inc., as Principal Underwriter, acknowledge the following:should the Securities and Exchange Commission (the “Commission”) or its staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; the action of the Commission or its staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and the Registrant may not assert this action as a defense in any proceeding initiated by the Commission or any person under the Federal Securities Laws of the United States. Please contact John L. Reizian, Esquire at 860-466-1539 with any questions or comments regarding this Request. Linocln Life & Annuity Company of New YorkLincoln Financial Distributors, Inc. (Depositor)(Principal Underwriter) /s/ Joshua R. Durand/s/ Thomas F. Murray By:Joshua R. DurandBy:Thomas F. Murray Assistant Vice PresidentVice President
